UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6408



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CYRUS JONATHAN GEORGE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CR-90-78)


Submitted:   May 29, 2003                     Decided:   June 4, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cyrus Jonathan George, Appellant Pro Se. Thomas Edward Johnston,
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cyrus Jonathan George appeals the district court’s order

granting in part and denying in part his motion to alter or amend

his sentence.   We have independently reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.     See United States v. George, No. CR-90-78

(N.D.W. Va. Feb. 25, 2003). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2